DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 07/22/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 12/22/2021 has been entered.
This Office Action is in response to the Amendment filed on 12/22/2021. 
In the instant Amendment, claims 1 and 10 have been amended. Claims 2 and 11 have been cancelled. Claims 1, 3-10 and 12-22 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment/Argument
Applicant’s argument with respect to claims 1 and 10, filed on 12/22/2021, have been considered but are moot in new ground of rejection. The combination of Greyshock and Curlander and Buehler discloses all the limitation as cited in amended claim 10. The combination of Greyshock and Curlander and Jain and Buehler discloses all the limitation as cited in amended claim 1. See the following rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Greyshock et al. (U.S 2019/0102965) hereinafter Greyshock, in view of Curlander et al. (U.S 9,174,800 B1) hereinafter Curlander, further in view of Buehler et al. (US 2013/0343640) hereinafter Buehler.
Regarding claim 10, Greyshock discloses a method for transferring and tracking articles of manufacture (Greyshock [0049]: a method for improving efficiency of medication distribution within a healthcare facility), the method comprising: 
(Greyshock Figs. 13-14, [0087]: an automated dispensing device system having plurality of storage modules 202 and a robot 204; [0089]: the storage modules include a plurality of trays 212 and store a plurality of articles; [0090]: a user module includes a user interface 216 which can include a display and means for entering information for the user to request dispensing of articles, to review queue of article to be dispensed and errors and correct issues; [0091]: the automated dispense system may dispense articles from trays 212 to a bin. The articles can be medications for patients when the dispensing system is used in a healthcare facility; [0101]: the articles can be moved between different storage locations within one or more trays 212; [0094], Fig. 14: each location within a tray 212 can be uniquely identified based on an identifier, such as a barcode or RFID tag at the location; [0102]: the robot 204 includes a scanner, such as a barcode scanner, RFID tag scanner to read identification of articles as they are retrieved and/or placed into storage locations. This scanner may read the identification of trays 212, tray inserts, and locations within the trays. The scanner is used to identify articles that are being dispensed or replenished in order to ensure accuracy and that the article that is stored in a particular location of the storage module is consistent with the article that is anticipated. Hence, detect a first article being transferred from a first tray to a second tray and determine drop location of first article in a second tray using captured images; [0100]: the robot may retrieve articles from a replenishment tray and place them into locations of trays 212. After this is done, a location and identification of the article may be stored by a controller in a memory 232. Hence, store location in which the article is placed in a tray in memory; [0103], [0107]: the scanner may be an image capture device and can facilitate learning locations within trays for articles or determine an orientation of an article within a tray; [0099]: the trays 212 can include inserts which have plurality of location. The inserts are individually identified with locations of the insert knowns and the contents thereof stored in a database, such as memory 232). 

Greyshock does not explicitly disclose wherein the detecting is based on a disturbance in a steady-state image; and
transmitting a location data of the first article in the second container to remote server.
However, Greyshock discloses transmitting a location data of the first article in the second container to a controller (Greyshock [0100]: the robot may retrieve articles from a replenishment tray and place them into locations of trays 212. After this is done, a location and identification of the article may be stored by a controller in a memory 232 of a controller as in Fig. 12. Hence, transmit a location in which the article is placed in a tray to the controller for storing in a memory; [0081]: the controller includes processing circuitry configured to perform data processing, application execution, other processing and management services; Fig. 13, [0090]: a user module can be embodied by the controller. The user module has a user interface 216 for a user to request dispensing of articles. The automated dispensing system can be fully controlled through a remote interface such as a remote workstation, computer, controller, etc.), and transmit a container ID to a server (Greyshock [0076], [0139]: overpacks containing items have overpack identification number which is correlated with medication or supply that is placed into the overpack. Such correlation allow the overpack to be scanned to determine the overpack identification number, and then reference in a database to determine the contents of the overpack. The database may be maintained by a server in a healthcare facility configured to track and monitor medication dispensing within the healthcare facility).
Furthermore, Curlander discloses detect, based on disturbance in a steady-state image, a first article being transferred from the first tray to the second tray using the captured images (Curlander Col. 18, lines 4-50: Images of the bin that were previously captured, associated with the bin and stored is stored bin images, and is used to determine if the content of a bin has been changed as compared to the stored bin image, i.e. steady-state image; Col. 19, lines 25-67, Col. 20, lines 1-50, Figures 7-8: a change detection process to determine if a change to content included in a bin has occurred. Edge detection, objection detection, color detection, and other techniques may be used to generate feature vectors for a current bin image. The feature vectors of current bin image are compared to feature vectors of the stored bin image that was previously captured, hence can be a steady-state image, to generate a difference score. By that way, an item being added to the bin and an item being removed from the bin can be detected. If an item is added to the bin, the pixels of the image that represent that item of content will generate feature vectors that do not correspond with any of the feature vectors of the stored bin image. If an item is removed from the bin, the empty space will result in feature vectors that are not generated by the stored bin images or the feature vectors generated from the pixels in the stored bin image that represent the content item will not be included in the feature vectors of the current bin image. If the difference score exceeds a threshold, the content of the bin is determined to have been changed between the stored bin image and the current bin image); 
(Col. 21, lines 45-50, Fig. 9: a server having a network interface to provide communication between the server system and other computing devices, such as the BCV apparatus; Col. 22, lines 1-13: The bin content data store can exchange data with the inventory management system 150 of the server system 320. The data store refers to any devices capable of storing, accessing and retrieving data, which can include data servers, databases, etc.; Col. 8, lines 13-55: Items 212 may be stored in bins of a bay. The bay may be identified by a visual identifier 214 located on the bay such as a barcode or QR code or other identifier. Visual identifier 214 may also be utilized to identify bins within each bay. Visual identifiers 214-3 each represent a bin within the bay. Information about the bin, such as the bin location, size, weight capacity, inventory items, etc., may be maintained in a bin configuration data store accessible by the inventory management system 150 of the server system 320. When the visual identifier is detected, it is provided to the inventory system 150 of the server 320, as in Fig. 9, and the information associated with the visual identifier is obtained; Fig. 1, Col. 7, lines 5-37: computing resources 310 include one or more servers 320 and can also include bin content data 107. The bin content data 107 can be integrated with the inventory management system 150 of the server 320; Col. 6, lines 35-60: as items are picked and inventory within the storage area is replenished with new inventory, the actual item in a bin may begin to vary from the virtual inventory maintained by the inventory management system as to what item should be included in the bin. The actual content (item) included in the bins and the stored bin content information needs to be updated accordingly; Col. 22, lines 25-28: the data store 107 is operable to obtain, update data; Col. 7, lines 26-33: the bin content data store 107 contains stored bay configuration information including information about each bay, such as number and arrangement of bins within the bay, the identifiers of the bay, and bin content information, i.e. which item is in the bin, images of the bay as also in Col. 22, lines 15-20. Hence, updated item content in a bin, i.e. bin location or drop location of items in the bin is transmitted to the bin content data store 107 in a server for storing).
Greyshock and Curlander are analogous art because they are from the same field of endeavor of dispensing and tracking system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock, and further incorporate detecting, based on disturbance in a steady-state image, a first article being transferred from the first tray to the second tray using the captured images, and transmitting a location data of the first article in the second container to remote server, as taught by Curlander. The motivation for doing this would have been to automatically and accurately detect change in content in bins while reduce cost and time required to verify bin content (Curlander Col. 3, lines 35-50). 

Greyshock does not explicitly disclose the tracking module is configured to detect the first article being transferred from the first tray to the second tray by monitoring any movement of the first article in a pocket of the first container and continuously following the first article from the moment the first article is picked up from the first tray to the moment when the first article is placed into a destination slot of the second tray.
	However, Buehler discloses tracking module is configured to detect the first article being transferred by monitoring any movement of the first article and continuously following the first  (Buehler Fig. 1, [0037]-[0038]: a robot having arms and grippers 106 to grasp, lift, and move object, and cameras 109 in the wrists of the robot arms to see objects it is about to pick up, and other cameras in the robot’s chest to provide view of the workspace and detect objects to be manipulated. Hence, the cameras can help the robot see the objects it is picking up and moving; [0072]: the images are used to detect objects. The robot can track the object when it moves and moving the objects with its arms. Therefore, monitoring movement of the object from when it is picked up to when it is placed in a destination; [0022], [0024], [0027]: performance of an action on the object by the end-effector of the robot is captured by the camera for display, wherein the action can be grasp, lift and move object from one place to another as in [0038]).
Greyshock and Curlander and Buehler are analogous art because they are from the same field of endeavor of dispensing and tracking system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander, and further incorporate having the tracking module is configured to detect the first article being transferred from the first tray to the second tray by monitoring any movement of the first article in a pocket of the first container and continuously following the first article from the moment the first article is picked up from the first tray to the moment when the first article is placed into a destination slot of the second tray, as taught by Buehler, to track and make sure that the desired action is performed correctly to selected objects by the robot (Buehler [0022], [0027]). 


Regarding claim 16, Greyshock and Curlander and Buehler disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim. 
Greyshock does not explicitly disclose wherein detecting the first article being transferred from the first container to the second container comprises determining an absence of the first article from a first pocket of the plurality of pockets, wherein the first pocket is registered to contain the first article.
However, Curlander discloses wherein detecting the first article being transferred from the first container to the second container comprises determining an absence of the first article from a first pocket of the plurality of pockets, wherein the first pocket is registered to contain the first article (Curlander Col. 19, lines 25-67, Col. 20, lines 1-50, Figures 7-8: a change detection process to determine if a change to content included in a bin has occurred. Edge detection, objection detection, color detection, and other techniques may be used to generate feature vectors for a current bin image. The feature vectors of current bin image are compared to feature vectors of the stored bin image that was previously captured, hence can be a steady-state image, to generate a difference score. By that way, an item being added to the bin and an item being removed from the bin can be detected. If an item is added to the bin, the pixels of the image that represent that item of content will generate feature vectors that do not correspond with any of the feature vectors of the stored bin image. If an item is removed from the bin, the empty space will result in feature vectors that are not generated by the stored bin images or the feature vectors generated from the pixels in the stored bin image that represent the content item will not be included in the feature vectors of the current bin image. Hence, determining an absence of the first article from a first pocket of the plurality of pockets, wherein the first pocket is registered to contain the first article. If the difference score exceeds a threshold, the content of the bin is determined to have been changed between the stored bin image and the current bin image).
Greyshock and Curlander and Buehler are analogous art because they are from the same field of endeavor of transferring and tracking system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Buehler, and further incorporate detecting the first article being transferred from the first container to the second container comprises determining an absence of the first article from a first pocket of the plurality of pockets, wherein the first pocket is registered to contain the first article, as taught by Curlander, to automatically and accurately detect change in content in bins while reduce cost and time required to verify bin content (Curlander Col. 3, lines 35-50). 


Regarding claim 17, Greyshock and Curlander and Buehler disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim. 
Greyshock further discloses overlaying one or more elements of received identification data of the first article over a first destination slot of the second container (Greyshock Fig. 6, [0068]: a carrier 150 having recessed 152 to receive blisters. The identifying information regarding the medications of the unit does blister packs is visible on a planer surface facing up, such as the name of the medication 155 and machine readable barcode 156. Hence, overlay one or more elements of identification data of a first article over a destination slot of a container).-31 - Attorney Docket No. 139593-016900/US Electronically Filed: November 1, 2017  

Claims 1 and 3-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Greyshock et al. (U.S 2019/0102965) hereinafter Greyshock, in view of Curlander et al. (U.S 9,174,800 B1) hereinafter Curlander, further in view of Jain et al. (U.S 2016/0147976) hereinafter Jain, further in view of Buehler et al. (US 2013/0343640) hereinafter Buehler.
Regarding claim 1, Greyshock discloses a system for transferring and tracking medical articles (Greyshock Fig. 1, [0087]: an automated dispensing system 200), the system comprising:
a first tray having a plurality of pockets for holding articles (Greyshock Fig. 13, [0087]: an automated dispensing device system having plurality of storage modules 202 and a robot 204; [0089]: the storage modules include a plurality of trays 212 and store a plurality of articles; [0101]: the articles can be moved between different storage locations within one or more trays 212); 
a second tray having a plurality of candidate slots for receiving articles (Greyshock [0089]: the storage modules include a plurality of trays 212 and store a plurality of articles; [0101]: the articles can be moved between different storage locations within one or more trays 212); 
a camera for capturing images of the first and second trays (Greyshock [0102]-[0103]: an image capture device, to capture images of identifier of articles, trays and locations within tray; [0107]: a camera to capture images of articles being retrieved); and 
(Greyshock [0102]: a scanner to read identification of articles and trays; [0103]: the scanner can be an image capture device to capture images of article) configured to: 
detect a first article transferred from the first tray to the second tray using the captured images; determining, using the captured images, a drop location of the first article in the second tray, wherein the drop location is where the first article is dropped in the second tray (Greyshock Fig. 13, [0087]: an automated dispensing device system having plurality of storage modules 202 and a robot 204; [0089]: the storage modules include a plurality of trays 212 and store a plurality of articles; [0090]: a user module includes a user interface 216 which can include a display and means for entering information for the user to request dispensing of articles, to review queue of article to be dispensed and errors and correct issues; [0091]: the automated dispense system may dispense articles from trays 212 to a bin. The articles can be medications for patients when the dispensing system is used in a healthcare facility; [0101]: the articles can be moved between different storage locations within one or more trays 212; [0094], Fig. 14: each location within a tray 212 can be uniquely identified based on an identifier, such as a barcode or RFID tag at the location; [0102]: the robot 204 includes a scanner, such as a barcode scanner, RFID tag scanner to read identification of articles as they are retrieved and/or placed into storage locations. This scanner may read the identification of trays 212, tray inserts, and locations within the trays. The scanner is used to identify articles that are being dispensed or replenished in order to ensure accuracy and that the article that is stored in a particular location of the storage module is consistent with the article that is anticipated. Hence, detect a first article being transferred from a first tray to a second tray and determine drop location of first article in a second tray using captured images; [0100]: the robot may retrieve articles from a replenishment tray and place them into locations of trays 212. After this is done, a location and identification of the article may be stored by a controller in a memory 232. Hence, store location in which the article is placed in a tray in memory; [0103], [0107]: the scanner may be an image capture device and can facilitate learning locations within trays for articles or determine an orientation of an article within a tray; [0099]: the trays 212 can include inserts which have plurality of location. The inserts are individually identified with locations of the insert knowns and the contents thereof stored in a database, such as memory 232; [0076], [0139]: overpacks containing items have overpack identification number which is correlated with medication or supply that is placed into the overpack. Such correlation allow the overpack to be scanned to determine the overpack identification number, and then reference in a database to determine the contents of the overpack. The database may be maintained by a server in a healthcare facility configured to track and monitor medication dispensing within the healthcare facility), wherein the tracking module comprise a camera module to control the camera (Greyshock [0103]: the scanner can be an image capture device to capture images of barcode or identifier; [0127]: a controller is used to control the robot and other components of the dispensing system).
Greyshock does not explicitly disclose detect, based on a disturbance in a steady-state image; and
transmit the drop location to a remote server.
However, Greyshock discloses transmit the drop location to a controller (Greyshock [0100]: the robot may retrieve articles from a replenishment tray and place them into locations of trays 212. After this is done, a location and identification of the article may be stored by a controller in a memory 232 of a controller as in Fig. 12. Hence, transmit a location in which the article is placed in a tray to a memory for storing; [0081]: the controller includes processing circuitry configured to perform data processing, application execution, other processing and management services; Fig. 13, [0090]: a user module can be embodied by the controller. The user module has a user interface 216 for a user to request dispensing of articles. The automated dispensing system can be fully controlled through a remote interface such as a remote workstation, computer, controller, etc.).
Furthermore, Curlander discloses detect, based on disturbance in a steady-state image, a first article being transferred from the first tray to the second tray using the captured images (Curlander Col. 18, lines 4-50: Images of the bin that were previously captured, associated with the bin and stored is stored bin images, and is used to determine if the content of a bin has been changed as compared to the stored bin image, i.e. steady-state image; Col. 19, lines 25-67, Col. 20, lines 1-50, Figures 7-8: a change detection process to determine if a change to content included in a bin has occurred. Edge detection, objection detection, color detection, and other techniques may be used to generate feature vectors for a current bin image. The feature vectors of current bin image are compared to feature vectors of the stored bin image that was previously captured, hence can be a steady-state image, to generate a difference score. By that way, an item being added to the bin and an item being removed from the bin can be detected. If an item is added to the bin, the pixels of the image that represent that item of content will generate feature vectors that do not correspond with any of the feature vectors of the stored bin image. If an item is removed from the bin, the empty space will result in feature vectors that are not generated by the stored bin images or the feature vectors generated from the pixels in the stored bin image that represent the content item will not be included in the feature vectors of the current bin image. If the difference score exceeds a threshold, the content of the bin is determined to have been changed between the stored bin image and the current bin image); 
transmit the drop location to a remote server (Col. 21, lines 45-50, Fig. 9: a server having a network interface to provide communication between the server system and other computing devices, such as the BCV apparatus; Col. 22, lines 1-13: The bin content data store can exchange data with the inventory management system 150 of the server system 320. The data store refers to any devices capable of storing, accessing and retrieving data, which can include data servers, databases, etc.; Col. 8, lines 13-55: Items 212 may be stored in bins of a bay. The bay may be identified by a visual identifier 214 located on the bay such as a barcode or QR code or other identifier. Visual identifier 214 may also be utilized to identify bins within each bay. Visual identifiers 214-3 each represent a bin within the bay. Information about the bin, such as the bin location, size, weight capacity, inventory items, etc., may be maintained in a bin configuration data store accessible by the inventory management system 150 of the server system 320. When the visual identifier is detected, it is provided to the inventory system 150 of the server 320, as in Fig. 9, and the information associated with the visual identifier is obtained; Fig. 1, Col. 7, lines 5-37: computing resources 310 include one or more servers 320 and can also include bin content data 107. The bin content data 107 can be integrated with the inventory management system 150 of the server 320; Col. 6, lines 35-60: as items are picked and inventory within the storage area is replenished with new inventory, the actual item in a bin may begin to vary from the virtual inventory maintained by the inventory management system as to what item should be included in the bin. The actual content (item) included in the bins and the stored bin content information needs to be updated accordingly; Col. 22, lines 25-28: the data store 107 is operable to obtain, update data; Col. 7, lines 26-33: the bin content data store 107 contains stored bay configuration information including information about each bay, such as number and arrangement of bins within the bay, the identifiers of the bay, and bin content information, i.e. which item is in the bin, images of the bay as also in Col. 22, lines 15-20. Hence, updated item content in a bin, i.e. bin location or drop location of items in the bin is transmitted to the bin content data store 107 in a server for storing), wherein the tracking module comprise a camera module to control the camera (Col. 16, lines 1-33: the BCV apparatus can include distance decoder which controls or limits the speed of travel of the apparatus as it is capturing images. A distance determining element is used to adjust the focal length of the image capturing devices to account for different distances, and cause the image capturing devices to capture one or more images).
Greyshock and Curlander are analogous art because they are from the same field of endeavor of dispensing and tracking system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock, and further incorporate detecting, based on disturbance in a steady-state image, a first article being transferred from the first tray to the second tray using the captured images, and transmitting the drop location to a remote server, as taught by Curlander. The motivation for doing this would have been to automatically and accurately detect change in content in bins while reduce cost and time required to verify bin content (Curlander Col. 3, lines 35-50). 

Greyshock and Curlander do not explicitly disclose system for transferring and tracking dental prostheses comprising a first tray having a plurality of pockets for holding dental prostheses;
a second tray having a plurality of candidate slots for receiving dental prostheses.
However, Jain discloses a first tray having a plurality of pockets for holding dental prostheses (Jain [0056], Fig. 1: a medication organizer tray apparatus 100 which can used in to hold pill tray or used in various healthcare services including dental treatment for a recipient; [0058]: the tray 100 comprises multiple medication bins 102 to accommodate medications 112; [0126]: the bins of different shapes and sizes accommodate medications of different types. Hence, the tray has plurality of pockets which can be used for holding medical article including dental prostheses which is used for dental treatment); 
a second tray having a plurality of candidate slots for receiving dental prostheses (Jain Fig. 24, [0126]: up to eight medication organizer tray 100 can be placed in the medication dispensing system 2401. Each tray has plurality of medication bins 102 to hold medication, i.e. candidate slots which can be used for receiving dental prostheses); 
Jain and Greyshock and Jain are analogous art because they are from the same field of endeavor of dispensing and tracking system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Jain and Greyshock, and further incorporate having the first tray having a plurality of pockets for holding dental prostheses, and the second tray having a plurality of candidate slots for receiving dental prostheses, as taught by Jain, to hold different medical articles as desired (Jain [0056]). 

Greyshock does not explicitly disclose the tracking module is configured to detect the first article being transferred from the first tray to the second tray by monitoring any movement of the first article in a pocket of the first container and continuously following the first article from the moment the first article is picked up from the first tray to the moment when the first article is placed into a destination slot of the second tray.
	However, Buehler discloses tracking module is configured to detect the first article being transferred by monitoring any movement of the first article and continuously following the first article from the moment the first article is picked up from a first position to the moment when the first article is placed into a destination (Buehler Fig. 1, [0037]-[0038]: a robot having arms and grippers 106 to grasp, lift, and move object, and cameras 109 in the wrists of the robot arms to see objects it is about to pick up, and other cameras in the robot’s chest to provide view of the workspace and detect objects to be manipulated. Hence, the cameras can help the robot see the objects it is picking up and moving; [0072]: the images are used to detect objects. The robot can track the object when it moves and moving the objects with its arms. Therefore, monitoring movement of the object from when it is picked up to when it is placed in a destination; [0022], [0024], [0027]: performance of an action on the object by the end-effector of the robot is captured by the camera for display, wherein the action can be grasp, lift and move object from one place to another as in [0038]).
Greyshock and Curlander and Jain and Buehler are analogous art because they are from the same field of endeavor of dispensing and tracking system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Jain, and further incorporate having the tracking module is configured to  Buehler, to track and make sure that the desired action is performed correctly to selected objects by the robot (Buehler [0022], [0027]). 

Regarding claim 3, Greyshock and Curlander and Jain and Buehler disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Greyshock further discloses wherein the tracking module is further configured to:
scan the first tray for a first tray ID; determine a pocket ID of a pocket from which the first article came, and an article ID of each article in the first tray (Greyshock [0094], Fig. 14: each location, i.e. pocket, within a tray 212, i.e. container, can be uniquely identified based on an identifier, such as a barcode or RFID tag at the location, i.e. pocket ID; [0095]: each tray may include a unique identifier such as a barcode, RFID tag, i.e. tray ID; [0102]: the robot 204 includes a scanner, such as a barcode scanner, RFID tag scanner to read identification of articles, i.e. article ID, as they are retrieved and/or placed into storage locations. This scanner may read the identification of trays 212, i.e. tray ID, tray inserts, and locations within the trays, i.e. pocket ID. Hence, determine pocket ID from which a first article is being retrieved or came. The scanner is used to identify articles that are being dispensed or replenished in order to ensure accuracy and that the article that is stored in a particular location of the storage module is consistent with the article that is anticipated);
(Greyshock [0076], [0139]: overpacks have overpack identification number which is correlated with medication or supply that is placed into the overpack. Such correlation allow the overpack to be scanned to determine the overpack identification number, and then reference in a database to determine the contents of the overpack. The database may be maintained by a server in a healthcare facility configured to track and monitor medication dispensing within the healthcare facility).
Greyshock does not explicitly disclose wherein the identification data comprises a pocket ID of the pocket to which each article is registered and an article ID of each article in the first tray;
verify, using the captured images, each article is in its assigned pocket based on the-28- Attorney Docket No. 139593-016900/USElectronically Filed: November 1, 2017received ID.
However, Curlander discloses the identification data comprises a pocket ID of the pocket to which each article is registered (Curlander Col. 21, lines 45-50, Fig. 9: a server having a network interface to provide communication between the server system and other computing devices, such as the BCV apparatus; Col. 8, lines 13-55: Items 212 may be stored in bins of a bay. The bay may be identified by a visual identifier 214 located on the bay such as a barcode or QR code or other identifier. Visual identifier 214 may also be utilized to identify bins within each bay. Visual identifiers 214-3 each represent a bin within the bay. Information about the bin, such as the bin location, size, weight capacity, inventory items, etc., may be maintained in a bin configuration data store accessible by the inventory management system 150 of the server system 320. When the visual identifier is detected, it may be provided to the inventory system 150 of the server 320 and the information associated with the visual identifier may be obtained; Col. 22, lines 1-13: The bin content data store can exchange data with the inventory management system 150 of the server system 320. The bin content data store refers to any devices capable of storing, accessing and retrieving data, which can include data servers, databases, etc.; Col. 7, lines 26-33: the bin content data store 107 contains stored bay configuration information including information about each bay, such as number and arrangement of bins within the bay, the identifiers of the bay, and bin content information, images of the bay which can have identifier of bins or pocket, which can be used to generate and deliver information to BCV apparatus, the inventory system management 150 or agents as also in Col. 22, lines 15-20. Hence, when a visual identifier of a bay is detected and provided to inventory system 150 of server 320, information associated with the bay is obtained, wherein the information include as number and arrangement of bins within the bay, the identifiers of the bay, and bin content information, images of the bay as in Col. 7, lines 26-33);
verify, using the captured images, each article is in its assigned pocket based on the-28- Attorney Docket No. 139593-016900/USElectronically Filed: November 1, 2017received ID (Curlander Col. 8, lines 13-55: Visual identifier 214-3 to identify bins within each bay; Col. 22, lines 15-2, Col. 7, lines 26-33: the bin content data store 107 contains stored bay configuration information including information about each bay, such as number and arrangement of bins within the bay, the identifiers of the bay, and bin content information, images of the bay, which can be used to generate and deliver information to BCV apparatus, the inventory system management 150 or agents; Col. 3, lines 35-40: automatically processing images to determine if the content of the bins are accurate or not accurate; Col. 18, lines 4-50: stored bin images are images of the bin that were previously captured, associated with the bin, hence based on bin or pocket ID, and is used to determine if the content of a bin has been changed as compared to the stored bin image, i.e. steady-state image; Col. 19, lines 25-67, Col. 20, lines 1-50, Figures 7-8: a change detection process to determine if a change to content included in a bin has occurred. Edge detection, objection detection, color detection, and other techniques may be used to generate feature vectors for a current bin image. The feature vectors of current bin image are compared to feature vectors of the stored bin image that was previously captured, hence can be a steady-state image, to generate a difference score. If the difference score exceed a threshold, it is determined that the content of the bin has changed. If the difference score does not exceed the threshold, it is determined that the bin content has not changed. Hence, verify each article in a proper pocket using captured images associated with a bin, wherein stored bin images are associated with bin identifier).
Greyshock and Curlander and Jain and Buehler are analogous art because they are from the same field of endeavor of transferring and tracking system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Jain and Buehler, and further incorporate wherein the identification data comprises a pocket ID of the pocket to which each article is registered and an article ID of each article in the first tray; verify, using the captured images, each article is in its assigned pocket based on the-28- Attorney Docket No. 139593-016900/USElectronically Filed: November 1, 2017received ID, as taught by Curlander, to accurately detect change in content in bins while reduce cost and time required to verify bin content (Curlander Col. 3, lines 35-50).  

Greyshock does not explicitly disclose wherein the identification data comprises an article ID of each article in the first tray.
Furthermore, Jain discloses transmit the first tray ID to the remote server; receive identification data for one or more dental prostheses in response to transmitting the first tray ID, wherein the identification data comprises pocket ID of the pocket to which each article is registered and an article ID of each article in the first tray; verify, using the captured images, each article is in its assigned pocket based on the-28- Attorney Docket No. 139593-016900/USElectronically Filed: November 1, 2017received ID (Jain [0155]: scans the identifier codes positioned on medication bins and transmits the scans to a server to validate. The server then extract medical information from the scanned identifier code; [0183]: the medical information encoded in the identifier code 123a comprises names of medications stored in medication bin, hence article ID; [0189]: obtained medication information from the scanned identifier code 123a is displayed including names of pills contained in the medication bin; [0136]: the identifier code can be positioned on a medication bin 102 of the tray apparatus 100 to identify the medication bin, hence pocket ID for each pocket of the tray; [0153]: images of the medication tray 100 can be taken at configuration time instants for the server to verify the type, number, and arrangement of medications 112 in the medication bins 102 of the tray 100 using the images, in accordance with the wellness adherence criteria prescribed).
Greyshock and Curlander and Jain and Buehler are analogous art because they are from the same field of endeavor of transferring and tracking system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Jain and Buehler, and further incorporate transmit the first tray ID to the Jain, to ensure correct filling of the medication in the tray (Jain [0153]).  

Regarding claim 4, Greyshock and Curlander and Jain and Buehler disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. 
Greyshock does not explicitly disclose further discloses wherein the tracking module is configured to detect the first article being transferred from the first tray by determining an absence of the first article from a first pocket of the plurality of pockets of the first tray, wherein the first pocket was previously verified to contain the first article.
However, Curlander discloses the tracking module is configured to detect the first article being transferred from the first tray by determining an absence of the first article from a first pocket of the plurality of pockets of the first tray, wherein the first pocket was previously verified to contain the first article (Curlander Col. 19, lines 25-67, Col. 20, lines 1-50, Figures 7-8: a change detection process to determine if a change to content included in a bin has occurred. Edge detection, objection detection, color detection, and other techniques may be used to generate feature vectors for a current bin image. The feature vectors of current bin image are compared to feature vectors of the stored bin image that was previously captured, hence can be a steady-state image, to generate a difference score. By that way, an item being added to the bin and an item being removed from the bin can be detected. If an item is added to the bin, the pixels of the image that represent that item of content will generate feature vectors that do not correspond with any of the feature vectors of the stored bin image. If an item is removed from the bin, the empty space will result in feature vectors that are not generated by the stored bin images or the feature vectors generated from the pixels in the stored bin image that represent the content item will not be included in the feature vectors of the current bin image. Hence, determining an absence of the first article from a first pocket of the plurality of pockets, wherein the first pocket is registered to contain the first article. If the difference score exceeds a threshold, the content of the bin is determined to have been changed between the stored bin image and the current bin image).
Greyshock and Curlander and Jain and Buehler are analogous art because they are from the same field of endeavor of transferring and tracking system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Jain and Buehler, and further incorporate having the tracking module is configured to detect the first article being transferred from the first tray by determining an absence of the first article from a first pocket of the plurality of pockets of the first tray, wherein the first pocket was previously verified to contain the first article, as taught by Curlander, to automatically and accurately detect change in content in bins while reduce cost and time required to verify bin content (Curlander Col. 3, lines 35-50). 


Regarding claim 5, Greyshock and Curlander and Jain and Buehler disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. 
Greyshock further discloses wherein the tracking module is further configured to overlay one or more elements of identification data of the first article over a destination slot of the second tray containing, wherein the destination slot is where the first article is transferred (Greyshock Fig. 6, [0068]: a carrier 150 having recessed 152 to receive blisters. The identifying information regarding the medications of the unit does blister packs is visible on a planer surface facing up, such as the name of the medication 155 and machine readable barcode 156. Hence, overlay one or more elements of identification data of a first article over a destination slot of a container).
Greyshock does not explicitly the tracking module is further configured to disclose overlay one or more elements of the received identification data of the first article over a destination slot of the second tray containing, wherein the destination slot is where the first article is transferred.
Jain discloses overlay one or more elements of the received identification data of the first article over a destination slot of the second tray containing, wherein the destination slot is where the first article is transferred (Jain [0090]: The identifier code 123a can be read by code reader devices for identifying the medication organizer tray. A user device can read the code 123a, decipher the content, and display the content on the device; [0155]: scans the identifier codes positioned on medication bins and transmits the scans to a server to validate. The server then extract medical information from the scanned identifier code; Fig. 26, [0129]: a user device display the medication adherence information received from the backend server via a graphical user interface for a user to view the medication information; [0130]: a screenshot of an image of the medication organizer tray apparatus is displayed; [0131]: the displayed image has enlarged views of each medication bin 102 for clarity with latest medication images, i.e. identification data, for each bin. Hence, overlay elements of received identification data of each article over a corresponding pocket of a container containing an article identified by the data. List of drugs in the tray, medication duration, and dosage details can also be displayed).
Jain and Greyshock and Jain and Buehler are analogous art because they are from the same field of endeavor of transferring and tracking system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Jain and Greyshock and Jain and Buehler, and further incorporate overlaying one or more elements of the received identification data of the first article over a destination slot of the second tray containing, wherein the destination slot is where the first article is transferred, as taught by Jain, to notify the user information about medication article in a specific pocket (Jain [0121], [0131]). 


Regarding claim 6, Greyshock and Curlander and Jain and Buehler disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. 
Greyshock further discloses wherein the tracking module is further configured to overlay one or more elements of identification data of each article over a corresponding pocket of the first tray containing an article identified by the received identification data (Greyshock Fig. 6, [0068]: a carrier 150 having recessed 152 to receive blisters. The identifying information regarding the medications of the unit does blister packs is visible on a planer surface facing up, such as the name of the medication 155 and machine readable barcode 156. Hence, overlay one or more elements of identification data of a first article over a destination slot of a container).
Greyshock does not explicitly disclose overlay one or more elements of the received identification data of each article over a corresponding pocket of the first tray containing an article identified by the received identification data, in response to receiving the identification data of each article in the first tray.
Jain discloses overlay one or more elements of the received identification data of each article over a corresponding pocket of the first tray containing an article identified by the received identification data, in response to receiving the identification data of each article in the first tray (Jain [0090]: The identifier code 123a can be read by code reader devices for identifying the medication organizer tray. A user device can read the code 123a, decipher the content, and display the content on the device; [0155]: scans the identifier codes positioned on medication bins and transmits the scans to a server to validate. The server then extract medical information from the scanned identifier code; Fig. 26, [0129]: a user device display the medication adherence information received from the backend server via a graphical user interface for a user to view the medication information; [0130]: a screenshot of an image of the medication organizer tray apparatus is displayed; [0131]: the displayed image has enlarged views of each medication bin 102 for clarity with latest medication images, i.e. identification data, for each bin. Hence, overlay elements of received identification data of each article over a corresponding pocket of a container containing an article identified by the data. List of drugs in the tray, medication duration, and dosage details can also be displayed).
Greyshock and Curlander and Jain and Buehler are analogous art because they are from the same field of endeavor of transferring and tracking system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Jain and Buehler, and further incorporate overlaying one or more elements of the received identification data of each article over a corresponding pocket of the first container containing an article identified by the received identification data, in response to receiving the identification data of each article in the first container, as taught by Jain, to notify the user information about medication article in a specific pocket (Jain [0121], [0131]). 

Regarding claim 7, Greyshock and Curlander and Jain and Buehler disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. 
Greyshock further discloses wherein the tracking module is further configured to:
scan the second tray for a second tray ID, the second tray having a plurality of destination slots for receiving the dental prostheses, each destination slot having a slot ID, wherein the drop location is determined by identifying the slot ID of the destination slot where the first article is dropped; transmit the second tray ID and the slot ID of the destination slot containing the first article (Greyshock [0101], Fig. 14: the articles can be moved between different storage locations within one or more trays 212, hence moved from a first container to a second container having plurality of locations, i.e. destination slots; [0094], Fig. 14: each location within a tray 212 can be uniquely identified based on an identifier, such as a barcode or RFID tag at the location; [0095]: the tray has identifier such as barcode, i.e. tray ID; [0102]: the robot 204 includes a scanner, such as a barcode scanner, RFID tag scanner to read identification of articles as they are retrieved and/or placed into storage locations. This scanner may read the identification of trays 212, i.e. second tray ID, tray inserts, and locations within the trays, hence identifying a destination slot where the article is placed. The scanner is used to identify articles that are being dispensed or replenished in order to ensure accuracy and that the article that is stored in a particular location of the storage module is consistent with the article that is anticipated. Hence, detect a first article being transferred from a first tray to a second tray and determine drop location of first article in a second tray using captured images; [0100]: the robot may retrieve articles from a replenishment tray and place them into locations of trays 212. After this is done, a location and identification of the article may be stored by a controller in a memory 232. Hence, location in which the article is placed in a tray is transmitted to a controller to store in memory, wherein the location is identified by the tray ID and slot ID of the destination tray; [0076], [0139]: overpacks have overpack identification number which is correlated with medication or supply that is placed into the overpack. Such correlation allow the overpack to be scanned to determine the overpack identification number, and then reference in a database to determine the contents of the overpack. The database may be maintained by a server in a healthcare facility configured to track and monitor medication dispensing within the healthcare facility).


Regarding claim 8, Greyshock and Curlander and Jain and Buehler disclose all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. 
Greyshock does not explicitly disclose wherein the tracking module is further configured to remove the destination slot as a future drop slot.- 29 - Attorney Docket No. 139593-016900/US 
However, Curlander discloses remove the destination slot as a future drop slot (Curlander Col. 8, lines 13-55: Items 212 may be stored in bins of a bay. The bins can be added or removed, hence removing a destination slot as a candidate slot for receiving new article; Col. 18, lines 30-35: items may be added and removed from the bin).- 29 - Attorney Docket No. 139593-016900/US 
Greyshock and Curlander and Jain and Buehler are analogous art because they are from the same field of endeavor of transferring and tracking system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Jain and Buehler, and further incorporate removing the destination slot as a future drop slot, as taught by Curlander, to have desired number of bin to store items (Curlander Col. 8, lines 13-55). 


Regarding claim 9, Greyshock and Curlander and Jain and Buehler disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. 
Greyshock and Curlander do not explicitly disclose wherein the tracking module is further configured to highlight each pocket of the first tray containing an article in response to receiving the identification data of each article in the first tray.
Jain discloses wherein the tracking module is further configured to highlight each pocket of the first tray containing an article in response to receiving the identification data of each article in the first tray (Jain [0155]: scans the identifier codes positioned on medication bins and transmits the scans to a server to validate. The server then extract medical information from the scanned identifier code; [0108]-[0109]: light source illuminates the medication tray 100 hence, illuminate or highlight each bin or pocket of the tray; [0121]: a blink light on the medication bin 102 can indicate that there is a message for that specific medication bin, for example, a message indicating medications 112 in that medication bin 102 have changed,…, or to remind recipients to remember which medications to consume).  
Jain and Greyshock and Jain and Buehler are analogous art because they are from the same field of endeavor of transferring and tracking system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Jain and Greyshock and Jain and Buehler, and further incorporate highlighting each pocket of the first tray containing an article in response to receiving the identification data of each article in the first tray, as taught by Jain, to notify the user information about medication article in a specific pocket (Jain [0121]). 

Claims 12-15 and 18-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Greyshock et al. (U.S 2019/0102965) hereinafter Greyshock, in view of Curlander et al. (U.S 9,174,800 B1) hereinafter Curlander, in view of Buehler et al. (US 2013/0343640) hereinafter Buehler, further in view of Jain et al. (U.S 2016/0147976) hereinafter Jain.
Regarding claim 12, Greyshock and Curlander and Buehler disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim. 
Greyshock further discloses scanning, using a scanner, the first container for a first container ID, the first container having a plurality of pockets, wherein each of the plurality of (Greyshock [0094], Fig. 14: each location, i.e. pocket, within a tray 212, i.e. container, can be uniquely identified based on an identifier, such as a barcode or RFID tag at the location, i.e. pocket ID; [0095]: each tray may include a unique identifier such as a barcode, RFID tag, i.e. container ID; [0102]: the robot 204 includes a scanner, such as a barcode scanner, RFID tag scanner to read identification of articles, i.e. article ID, as they are retrieved and/or placed into storage locations. This scanner may read the identification of trays 212, i.e. container ID, tray inserts, and locations within the trays, i.e. pocket ID. The scanner is used to identify articles that are being dispensed or replenished in order to ensure accuracy and that the article that is stored in a particular location of the storage module is consistent with the article that is anticipated);  
transmitting the first container ID to the remote server; receiving identification data for one or more articles of manufacture in response to transmitting the first container ID (Greyshock [0076], [0139]: overpacks have overpack identification number which is correlated with medication or supply that is placed into the overpack. Such correlation allow the overpack to be scanned to determine the overpack identification number, and then reference in a database to determine the contents of the overpack. The database may be maintained by a server in a healthcare facility configured to track and monitor medication dispensing within the healthcare facility).
Greyshock does not explicitly disclose wherein the identification data comprises a pocket ID and an article ID;
verifying, using the camera, each article is in a proper pocket based on the received- 30 - Attorney Docket No. 139593-016900/USElectronically Filed: November 1, 2017pocket ID associated with each article using the one or more images from the camera.
Curlander discloses transmitting the first container ID to the remote server; receiving identification data for one or more articles of manufacture in response to transmitting the first container ID, wherein the identification data comprises a pocket ID (Curlander Col. 21, lines 45-50, Fig. 9: a server having a network interface to provide communication between the server system and other computing devices, such as the BCV apparatus; Col. 8, lines 13-55: Items 212 may be stored in bins of a bay. The bay may be identified by a visual identifier 214 located on the bay such as a barcode or QR code or other identifier. Visual identifier 214 may also be utilized to identify bins within each bay. Visual identifiers 214-3 each represent a bin within the bay. Information about the bin, such as the bin location, size, weight capacity, inventory items, etc., may be maintained in a bin configuration data store accessible by the inventory management system 150 of the server system 320. When the visual identifier is detected, it may be provided to the inventory system 150 of the server 320 and the information associated with the visual identifier may be obtained; Col. 22, lines 1-13: The bin content data store can exchange data with the inventory management system 150 of the server system 320. The bin content data store refers to any devices capable of storing, accessing and retrieving data, which can include data servers, databases, etc.; Col. 7, lines 26-33: the bin content data store 107 contains stored bay configuration information including information about each bay, such as number and arrangement of bins within the bay, the identifiers of the bay, and bin content information, images of the bay which has identifiers of the bins or pocket, which can be used to generate and deliver information to BCV apparatus, the inventory system management 150 or agents as also in Col. 22, lines 15-20. Hence, when a visual identifier of a bay is detected and provided to inventory system 150 of server 320, information associated with the bay is obtained, wherein the information include a number and arrangement of bins within the bay, the identifiers of the bay, and bin content information, images of the bay as in Col. 7, lines 26-33);
verifying, using the camera, each article is in a proper pocket based on the received- 30 - Attorney Docket No. 139593-016900/USElectronically Filed: November 1, 2017pocket ID associated with each article using the one or more images from the camera (Curlander Col. 8, lines 13-55: Visual identifier 214-3 to identify bins within each bay; Col. 22, lines 15-2, Col. 7, lines 26-33: the bin content data store 107 contains stored bay configuration information including information about each bay, such as number and arrangement of bins within the bay, the identifiers of the bay, and bin content information, images of the bay, which can be used to generate and deliver information to BCV apparatus, the inventory system management 150 or agents; Col. 3, lines 35-40: automatically processing images to determine if the content of the bins are accurate or not accurate; Col. 18, lines 4-50: stored bin images are images of the bin that were previously captured, associated with the bin, hence based on bin or pocket ID, and is used to determine if the content of a bin has been changed as compared to the stored bin image, i.e. steady-state image; Col. 19, lines 25-67, Col. 20, lines 1-50, Figures 7-8: a change detection process to determine if a change to content included in a bin has occurred. Edge detection, objection detection, color detection, and other techniques may be used to generate feature vectors for a current bin image. The feature vectors of current bin image are compared to feature vectors of the stored bin image that was previously captured, hence can be a steady-state image, to generate a difference score. If the difference score exceed a threshold, it is determined that the content of the bin has changed. If the difference score does not exceed the threshold, it is determined that the bin content has not changed. Hence, verify each article in a proper pocket using captured images associated with a bin, wherein stored bin images are associated with bin identifier).
Greyshock and Curlander and Buehler are analogous art because they are from the same field of endeavor of transferring and tracking system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Buehler, and further incorporate transmitting the first container ID to the remote server; receiving identification data for one or more articles of manufacture in response to transmitting the first container ID, wherein the identification data comprises a pocket ID and an article ID, and verifying, using the camera, each article is in a proper pocket based on the received- 30 - Attorney Docket No. 139593-016900/USElectronically Filed: November 1, 2017pocket ID associated with each article using the one or more images from the camera, as taught by Curlander, to accurately detect change in content in bins while reduce cost and time required to verify bin content (Curlander Col. 3, lines 35-50).

Greyshock does not explicitly disclose wherein the identification data comprises an article ID.
Jain discloses transmitting the first container ID to the remote server; receiving identification data for one or more articles of manufacture in response to transmitting the first container ID, wherein the identification data comprises a pocket ID and an article ID; verifying each article is in a proper pocket based on the received- 30 - Attorney Docket No. 139593-016900/USElectronically Filed: November 1, 2017pocket ID associated with each article using the one or more images from the camera (Jain [0155]: scans the identifier codes positioned on medication bins and transmits the scans to a server to validate. The server then extract medical information from the scanned identifier code; [0183]: the medical information encoded in the identifier code 123a comprises names of medications stored in medication bin, hence article ID; [0189]: obtained medication information from the scanned identifier code 123a is displayed including names of pills contained in the medication bin; [0136]: the identifier code can be positioned on a medication bin 102 of the tray apparatus 100 to identify the medication bin, hence pocket ID for each pocket of the tray; [0153]: images of the medication tray 100 can be taken at configuration time instants for the server to verify the type, number, and arrangement of medications 112 in the medication bins 102 of the tray 100 using the images, in accordance with the wellness adherence criteria prescribed).
Greyshock and Curlander and Buehler and Jain are analogous art because they are from the same field of endeavor of transferring and tracking system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Buehler, and further incorporate transmit the first tray ID to the remote server; receive identification data for one or more dental prostheses in response to transmitting the first tray ID, wherein the identification data comprises the pocket to which each article is registered and an article ID of each article in the first tray; verify, using the captured images, each article is in its assigned pocket based on the-28- Attorney Docket No. 139593-016900/USElectronically Filed: November 1, 2017received ID, as taught by Jain, to ensure correct filling of the medication in the tray (Jain [0153]).  


Regarding claim 13, Greyshock and Curlander and Buehler and Jain disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. 
Greyshock does not explicitly disclose wherein transmitting the location data of the first article further comprises transmitting the pocket ID of the pocket containing the first article along with the location data.
However, Curlander discloses wherein transmitting the location data of the first article further comprises transmitting the pocket ID of the pocket containing the first article along with the location data (Curlander Col. 6, lines 35-60: as items are picked and inventory within the storage area is replenished with new inventory, the actual item in a bin may begin to vary from the virtual inventory maintained by the inventory management system as to what item should be included in the bin. The actual content (item) included in the bins and the stored bin content information needs to be updated accordingly; Col. 22, lines 25-28: the data store 107 is operable to obtain, update data; Col. 8, lines 13-55: Items 212 may be stored in bins of a bay. The bay may be identified by a visual identifier 214 located on the bay such as a barcode or QR code or other identifier. Visual identifier 214 may also be utilized to identify bins within each bay. Visual identifiers 214-3 each represent a bin within the bay. Information about the bin, such as the bin location, size, weight capacity, inventory items, etc., may be maintained in a bin configuration data store accessible by the inventory management system 150 of the server system 320. When the visual identifier is detected, it may be provided to the inventory system 150 of the server 320, as in Fig. 9, and the information associated with the visual identifier may be obtained. Hence, visual identifier of each bin, i.e. pocket ID, can be transmitted to the server to obtain information associated with the identifier).  
Greyshock and Curlander and Buehler and Jain are analogous art because they are from the same field of endeavor of transferring and tracking system.
Greyshock and Curlander and Buehler and Jain, and further incorporate transmitting the location data of the first article further comprises transmitting the pocket ID of the pocket containing the first article along with the location data, as taught by Curlander. The motivation for doing this would have been to automatically and accurately detect change in content in bins while reduce cost and time required to verify bin content (Curlander Col. 3, lines 35-50). 


Regarding claim 14, Greyshock and Curlander and Buehler and Jain disclose all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. 
Greyshock discloses scanning the second container for a second container ID, the second container having a plurality of destination slots for receiving the articles of manufacture, each destination slot having a slot ID, wherein tracking where the first article is dropped in the second container comprises identifying a destination slot from the plurality of candidate slots where the first article is dropped (Greyshock [0101], Fig. 14: the articles can be moved between different storage locations within one or more trays 212, hence moved from a first container to a second container having plurality of locations, i.e. destination slots; [0094], Fig. 14: each location within a tray 212 can be uniquely identified based on an identifier, such as a barcode or RFID tag at the location; [0095]: the tray has identifier such as barcode, i.e. container ID; [0102]: the robot 204 includes a scanner, such as a barcode scanner, RFID tag scanner to read identification of articles as they are retrieved and/or placed into storage locations. This scanner may read the identification of trays 212, i.e. second container ID, tray inserts, and locations within the trays, i.e. slot ID, hence identifying a destination slot where the article is placed. The scanner is used to identify articles that are being dispensed or replenished in order to ensure accuracy and that the article that is stored in a particular location of the storage module is consistent with the article that is anticipated. Hence, detect a first article being transferred from a first tray to a second tray and determine drop location of first article in a second tray using captured images; [0100]: the robot may retrieve articles from a replenishment tray and place them into locations of trays 212. After this is done, a location and identification of the article may be stored by a controller in a memory 232. Hence, location in which the article is placed in a tray is transmitted to the controller to store in memory).

Greyshock does not explicitly disclose transmitting the second container ID and the slot ID of the slot where the first article is located along with the pocket ID associated with the first article to the remote server. 
However, Greyshock discloses transmitting the second container ID and the slot ID of the slot where the first article is located along with the pocket ID associated with the first article to a controller (Greyshock [0102]: the robot 204 includes a scanner, such as a barcode scanner, RFID tag scanner to read identification of articles as they are retrieved and/or placed into storage locations. This scanner may read the identification of trays 212, i.e. container ID, tray inserts, and locations within the trays, i.e. pocket ID of first container or slot ID of second container. The scanner is used to identify articles that are being dispensed or replenished in order to ensure accuracy and that the article that is stored in a particular location of the storage module is consistent with the article that is anticipated; [0100]: the robot may retrieve articles from a replenishment tray and place them into locations of trays 212. After this is done, a location and identification of the article may be stored by a controller in a memory 232. Hence, location in which the article is placed in a tray is transmitted to the controller to store in memory, wherein the location is identified by the container ID and slot ID of the tray), and transmit a container or pocket ID to a server [0076], [0139]: overpacks have overpack identification number which is correlated with medication or supply that is placed into the overpack, i.e. container or pocket ID. Such correlation allow the overpack to be scanned to determine the overpack identification number, and then reference in a database to determine the contents of the overpack. The database may be maintained by a server in a healthcare facility configured to track and monitor medication dispensing within the healthcare facility).
Furthermore, Curlander discloses transmitting the second container ID and the slot ID of the slot where the first article is located along with the pocket ID associated with the first article to the remote server (Curlander Col. 8, lines 13-55: Items 212 may be stored in bins of a bay. The bay may be identified by a visual identifier 214 located on the bay such as a barcode or QR code or other identifier. Visual identifier 214 may also be utilized to identify bins within each bay. Visual identifiers 214-3 each represent a bin within the bay, i.e. pocket ID of first tray or slot ID of second tray. Information about the bin, such as the bin location, size, weight capacity, inventory items, etc., may be maintained in a bin configuration data store accessible by the inventory management system 150 of the server system 320. When the visual identifier is detected, it may be provided to the inventory system 150 of the server 320, as in Fig. 9, and the information associated with the visual identifier may be obtained. Hence, visual identifier of the bay and the bin, i.e. container ID and slot ID or pocket ID, can be detected and provided to the server).
Greyshock and Curlander and Buehler and Jain are analogous art because they are from the same field of endeavor of transferring and tracking system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Buehler and Jain, and further incorporate transmitting the second container ID and the slot ID of the slot where the first article is located along with the pocket ID associated with the first article to the remote server, as taught by Curlander, to automatically and accurately detect change in content in bins while reduce cost and time required to verify bin content (Curlander Col. 3, lines 35-50). 


Regarding claim 15, Greyshock and Curlander and Buehler and Jain disclose all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim. 
Greyshock does not explicitly disclose removing the destination slot as a candidate slot for receiving a new article of manufacturer, wherein a candidate slot is an empty slot ready to receive an article of manufacture.  
However, Curlander discloses removing the destination slot as a candidate slot for receiving a new article of manufacturer, wherein a candidate slot is an empty slot ready to receive an article of manufacture (Curlander Col. 8, lines 13-55: Items 212 may be stored in bins of a bay. The bins can be added or removed, hence removing a destination slot as a candidate slot for receiving new article; Col. 18, lines 30-35: items may be added and removed from the bin; Col. 19, lines 50-60: when item is removed, the bin can have empty space).- 29 - Attorney Docket No. 139593-016900/US 
Greyshock and Curlander and Buehler and Jain are analogous art because they are from the same field of endeavor of transferring and tracking system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Buehler and Jain, and further incorporate removing the destination slot as a candidate slot for receiving a new article of manufacturer, wherein a candidate slot is an empty slot ready to receive an article of manufacture, as taught by Curlander, to have desired number of bin to store items (Curlander Col. 8, lines 13-55). 

Regarding claim 18, Greyshock and Curlander and Buehler and Jain disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. 
Greyshock further discloses wherein scanning the first container comprises scanning an identification mark on the first container (Greyshock [0094], Fig. 14: each location, i.e. pocket, within a tray 212, i.e. container, can be uniquely identified based on an identifier, such as a barcode or RFID tag at the location, i.e. pocket ID; [0095]: each tray may include a unique identifier such as a barcode, RFID tag, i.e. identification mark on first container; [0102]: the robot 204 includes a scanner, such as a barcode scanner, RFID tag scanner to read identification of articles as they are retrieved and/or placed into storage locations. This scanner may read the identification of trays 212, i.e. container ID, tray inserts, and locations within the trays, i.e. pocket ID).  

Regarding claim 19, Greyshock and Curlander and Buehler and Jain disclose all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim. 
Greyshock further discloses wherein the identification mark comprises a bar code or alphanumeric characters (Greyshock [0094], Fig. 14: each location, i.e. pocket, within a tray 212, i.e. container, can be uniquely identified based on an identifier, such as a barcode or RFID tag at the location, i.e. pocket ID; [0095]: each tray may include a unique identifier such as a barcode, RFID tag, i.e. container ID; [0102]: the robot 204 includes a scanner, such as a barcode scanner, RFID tag scanner to read identification of articles as they are retrieved and/or placed into storage locations. This scanner may read the identification of trays 212, i.e. container ID, tray inserts, and locations within the trays, i.e. pocket ID).  

Regarding claim 20, Greyshock and Curlander and Buehler disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. 
Greyshock does not explicitly disclose highlighting one or more pockets of the first container containing an article in response to receiving the identification data of each article in the first container.
Jain further discloses highlighting one or more pockets of the first container containing an article in response to receiving the identification data of each article in the first container (Jain [0108]-[0109]: light source illuminates the medication tray 100 hence, illuminate or highlight each bin or pocket of the tray. Green light or red light to indicate whether a healthcare recipient identifier of the tray matches a healthcare recipient identifier of the receptacle base; [0121]: a blink light on the medication bin 102 can indicate that there is a message for that specific medication bin, for example, a message indicating medications 112 in that medication bin 102 have changed,…, or to remind recipients to remember which medications to consume).  
Jain and Greyshock and Buehler and Jain are analogous art because they are from the same field of endeavor of transferring and tracking system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Jain and Greyshock and Buehler, and further incorporate highlighting one or more pockets of the first container containing an article in response to receiving the identification data of each article in the first container, as taught by Jain, to notify the user information about medication article in a specific pocket (Jain [0121]). 


Regarding claim 21, Greyshock and Curlander and Buehler disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. 
Greyshock and Curlander do not explicitly disclose highlighting a pocket of the first container containing an object not identified by the received identification data on the one or more articles of manufacture, in response to receiving the identification data of each article in the first container.
Jain further discloses highlighting a pocket of the first container containing an object not identified by the received identification data on the one or more articles of manufacture, in response to receiving the identification data of each article in the first container (Jain [0108]-[0109]: light source illuminates the medication tray 100 hence, illuminate or highlight each bin or pocket of the tray; [0121]: a blink light can be displayed on the medication bin 102 to indicate that there is a message for that specific medication bin, for example, a message indicating medications 112 in that medication bin 102 have changed, hence containing medication not identified before,…, or to remind recipients to remember which medications to consume).  
Greyshock and Curlander and Buehler and Jain are analogous art because they are from the same field of endeavor of transferring and tracking system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Greyshock and Curlander and Buehler, and further incorporate highlighting a pocket of the first container containing an object not identified by the received identification data on the one or more articles of manufacture, in response to receiving the identification data of each article in the first container, as taught by Jain, to notify the user information about medication article in a specific pocket (Jain [0121]). 


Regarding claim 22, Greyshock and Curlander and Buehler disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. 
Greyshock further discloses overlaying one or more elements of the received identification data of each article over a corresponding pocket of the first container containing an article identified by the received identification data (Greyshock Fig. 6, [0068]: a carrier 150 having recessed 152 to receive blisters. The identifying information regarding the medications of the unit does blister packs is visible on a planer surface facing up, such as the name of the medication 155 and machine readable barcode 156. Hence, overlay one or more elements of identification data of a first article over a destination slot of a container).
Greyshock does not explicitly disclose overlaying one or more elements of the received identification data of each article over a corresponding pocket of the first container containing an article identified by the received identification data, in response to receiving the identification data of each article in the first container.
However, Jain discloses overlaying one or more elements of the received identification data of each article over a corresponding pocket of the first container containing an article identified by the received identification data, in response to receiving the identification data of each article in the first container (Jain [0090]: The identifier code 123a can be read by code reader devices for identifying the medication organizer tray. A user device can read the code 123a, decipher the content, and display the content on the device; Fig. 26, [0129]: a user device display the medication adherence information received from the backend server via a graphical user interface for a user to view the medication information; [0130]: a screenshot of an image of the medication organizer tray apparatus is displayed; [0131]: the displayed image has enlarged views of each medication bin 102 for clarity with latest medication images, i.e. identification data, for each bin. Hence, overlay elements of received identification data of each article over a corresponding pocket of a container containing an article identified by the data. List of drugs in the tray, medication duration, and dosage details can also be displayed).
Greyshock and Curlander and Buehler and Jain are analogous art because they are from the same field of endeavor of transferring and tracking system.
Greyshock and Curlander and Buehler, and further incorporate overlaying one or more elements of the received identification data of each article over a corresponding pocket of the first container containing an article identified by the received identification data, in response to receiving the identification data of each article in the first container, as taught by Jain, to notify the user information about medication article in a specific pocket (Jain [0121], [0131]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486